MacIntyre, J.,
dissenting. I do not wish to commit myself to the principle that where it is shown that a person is merely “mentally and physically afflicted,” this is proof, as a matter of law, that he was incapable of forming an intent and making a contract. There are decisions to the effect that in order to render an old and feeble person incapable of contracting because of mental disability, he must be “entirely void of understanding.” Barlow v. Strange, 120 Ga. 1015 (48 S. E. 344); DeNieff v. Howell, 138 Ga. 248 (75 S. E. 202); Bryan v. Bryan, 139 Ga. 51 (76 S. E. 563). And that “weakness of mind not amounting to imbecility is not sufficient to warrant a jury in setting aside a contract, there being no proof of fraud or undue influence.” Johnson v. Coleman, 134 Ga. 696 (68 S. E. 480); Nance v. Stockberger, 111 Ga. 821 (36 S. E. 100); Kirk v. Kirk, 123 Ga. 104 (50 S. E. 928); Ham v. Preston, 164 Ga. 683 (139 S. E. 421); Maddox v. Simmons, 31 Ga. 512; Abercrombie v. Salisbury, 67 Ga. 734. There is no testimony in this case that the deceased was entirely *132void of understanding, or that his mental affliction amounted to imbecility; but on the contrary the evidence shows that he was not entirely void of reason and understanding. There is an exception to the failure' of the judge to charge the jury that they should allow interest on any amount found to be due the plaintiff. As to the items expended by the plaintiff in medicine, nurses, etc., which are admitted by the defendant in the answer, interest is allowable as a matter of law; but as to the services rendered for which the plaintiff claims $100 per month, the court would have committed error in instructing the jury to allow interest from the date of the death of the deceased, for the reason that such sum was an unliquidated demand. I think the judgment should be reversed for the failure of the judge to charge that interest was allowable on the admitted items in the account expended by the plaintiff, as hereinbefore- stated.